DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 4/22/2021 has been considered.
Drawings
The drawings filed on 4/22/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 4/22/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13, 11, 15-18  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Costa et al. (US 2018/0076174).
Regarding claim 1, Costa discloses:
An electronic component configured to be encapsulated to form a package, the electronic component comprising: 
a mold layer (18, ¶0031); and 
a semiconductor die (14, ¶0031) comprising a low ohmic first portion (22, ¶0032)  and a high ohmic second portion (20, ¶0032), wherein the low ohmic first portion has an active area (22 including active devices 32, 34, ¶0032, ¶0033) and the high ohmic second portion (20) is arranged on the mold layer (18).
Regarding claim 2,  Costa further discloses:
wherein the mold layer (18, ¶0036) comprises a mold foil (¶0036).
Regarding claim 3, Costa further discloses:
wherein the mold layer (18) is a double mold layer (16, 18, ¶0036).
 Regarding claim 5, Costa further discloses:
wherein the active area (22) has at least one transistor (¶0033).
 Regarding claim 10, Costa further discloses:
the semiconductor die is a silicon-on-insulator die (¶0041).  
Regarding claim 13, Costa further discloses:
at least one electrically conductive protrusion (24, ¶0032) protruding beyond the back end of line structure.  
Regarding claim 15, Costa further discloses:
wherein the mold layer is cured and has adhesive properties in an uncured state (¶0044).  
Regarding claim 16, Costa further discloses:
A package, comprising: the electronic component of claim 1, the electronic component comprising a dielectric layer as the mold layer (18, ¶0036); and 
an encapsulant (16, ¶0031) encapsulating at least part of the electronic component.  
Regarding claim 17, Costa further discloses:
wherein the dielectric layer comprises a mold foil (¶0036).  
Regarding claim 18, Costa further discloses:
a carrier (44, ¶0041) at least partially encapsulated by the encapsulant (18) and electrically connected with the electronic component (¶0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa.
Regarding claims 7-9, Costa does not disclose the claimed limitations.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in thickness of the active area, thickness of an unprocessed semiconductor material, and a thickness of a semiconductor die respectively would not modify the function of the electronic component of the prior art.  Therefore, the claimed device was not patentably distinct from the prior art device.
Regarding claim 14, Costa does not disclose “wherein the semiconductor die is a high frequency semiconductor die”.  However, Applicant is advised such a limitation is an intended use limitation rather than a required structural limitation further limiting the scope of the device claim. The applied prior art can be so modified or used and therefore renders unpatentable such claims. See, for example, M.P.E.P. § 2111.04, and precedents cited therein.
Allowable Subject Matter
Claims 19-20 are allowed.
Regarding claim 19, the prior art does not disclose “arranging the high ohmic second portions on a mold layer; and thereafter separating the semiconductor wafer and the mold layer into a plurality of separate electronic components each comprising at least one of the semiconductor dies and a portion of the mold layer” in combination with the remaining claimed features.
Claims 4, 6, 11, 12,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “wherein the mold layer comprises a resin matrix and filler particles in the resin matrix, wherein the resin matrix comprises epoxy resin, and wherein the filler particles comprise metal oxide” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “an adhesive layer between the mold layer and the semiconductor die” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “an electrically conductive back end of line structure on a main surface of the semiconductor die opposing another main surface of the semiconductor die on the mold layer” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “wherein the back end of line structure is directly connected to the active area of the semiconductor die” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899